DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
	Tsaparas et al. (US 20110173191) teaches use generated reviews and scores associated with the reviews may be used to train a review scoring model with textual features of the reviews. The review scoring model may be used to predict scores for newly received reviews. One or more constraints based on social networking application data associated with an author of a review may be used to adjust the predicted score of the review.
 Fan et al. (US 20200278976) teaches a method and a device for evaluating a comment quality, an electronic device, and a computer readable storage medium. The method includes: selecting a metadata key associated with a comment of an object from metadata of the object, the metadata including a plurality of key-value pairs; determining a value corresponding to the metadata key based on the metadata; and evaluating the comment quality based on the comment and the value corresponding to the metadata key.
Schulter et al. (US 20200094824) teaches adjust the computer-selected simulator-adjusting parameters and repeating said training and measuring steps responsive to the accuracy being below a threshold accuracy. In an embodiment, the threshold accuracy can be derived from the reward (e.g., R-b, where R is the reward and b is a baseline as described further herein). In an embodiment, the adjusting block can be skipped responsive to the accuracy being equal to or greater than a threshold accuracy. In an embodiment, a reward can be provided responsive to the accuracy being equal to or greater than the threshold accuracy. In an embodiment, the reward can quantify an error value, wherein the computer-selected simulator-adjusting parameters can be adjusted responsive to a magnitude of the error signal. 
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “acquiring a predictor model and a discriminator model respectively constructed based on a generative network and a discrimination network in a generative adversarial network, and pre-training the predictor model using the first sample comment information, the predictor model being used to predict a usefulness label of a piece of comment information, the discriminator model being used to discriminate authenticity of a usefulness label; and training the predictor model and the discriminator model by iteratively performing a plurality times of training operations, using the trained predictor model as an information assessment model; wherein a training operation comprises: predicting a usefulness label of the second sample comment information using the predictor model; using the usefulness label of the first sample comment information as a real label, using the usefulness label of the second sample comment information as a false label, discriminating authenticity of the usefulness label of the first sample comment information and authenticity of the usefulness label of the second sample comment information by using the discriminator model; iteratively updating, based on an error of the discrimination result of the discriminator model, a parameter of the discriminator model and a reward function, the reward function being associated with the parameter of the discriminator model and a parameter of the predictor model; determining a desired reward of the predictor model based on the reward function and the predictor model, and iteratively updating the parameter of the predictor model based on an error of the desired reward.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641